By the Court.
The woman being of colour, the presumption is that she was born free. Adele vs. Beauregard, 1 Martin 183. But this presumption is destroyed by the declaration of her former master. This declaration, however, must be taken in toto, and it establishes her emancipation. *209in the same breath. Neither are we ready to say that when. in the trail of a cause, a fact comes incidentally and collaterally to be proved, the rules of evidence are as strictly to be insisted on, as when the facts put in issue are to be made out. In the latter case, the party has previous notice and time to procure the best testimony, which consequently will be renuired. Not so in the former case as on a motion for a new trial or for a continuance-when a witness is examined on the voir dire.
Witness sworn.